                     Case 20-00161   Doc 6       Filed 07/13/20    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                 GREENBELT DIVISION
IN RE:                                 *
TERRANCE A. HAMLIN                           *       Case No. 20-13757-TJC

         Debtor(s)          *                        (Chapter 7)
*        *    **  *     *   *
                            *
MARYLAND DEPARTMENT OF LABOR
    Plaintiff               *

         v.                                  *       Adversary
                                                     Proceeding No. 20-161
TERRANCE A. HAMLIN                           *
    Defendant
*   *     *    *             *       *       *       *     *        *     *      *   *

                  CONSENT MOTION FOR ENTRY OF JUDGMENT AND
               CONSENT ORDER DETERMINING DEBT NONDISCHARGEABLE

         Plaintiff Maryland Department of Labor and Defendant Terrance A. Hamlin, by

their respective undersigned attorneys, submit this consent motion for entry of judgment

and consent order determining debt nondischargeable, and in support thereof says:

         1. The proposed Judgment and Consent Order Determining Debt

Nondischargeable are attached.

         2. This is not a compromise, merely an agreement to the relief prayed for in the

complaint. Therefore, no notice is being sent to creditors pursuant to Local Bankruptcy

Rule 9019-1.

                                             /s/ Orbie R. Shively
                                             Orbie R. Shively (Fed. Bar No. 04461)
                                             Maryland Department of Labor
                                             Litigation and Prosecution Unit
                                             1100 North Eutaw Street, Rm. 522
                                             Baltimore, MD 21201
                                             (Ph.) (410) 767-4366/Fx. (410) 333-5059
                                             orbie.shively@maryland.gov
                Case 20-00161     Doc 6     Filed 07/13/20   Page 2 of 2




CONSENTED TO AS TO FORM AND AS TO CONTENT



/s/ Terrance A. Hamlin
Terrance A. Hamlin
Defendant and Debtor

                                CERTIFICATE OF SERVICE

      I hereby certify that on the _13th day of July, 2020, a copy of the foregoing

Consent Motion For Entry of Judgment And Consent Order Determining Debt

Nondischargeable was mailed first class, postage prepaid to:

Terrance A. Hamlin                        Kim D. Parker, Esq.
1721 Dewitt Avenue                        Law Offices of Kim Parker, P.A.
Capitol Heights, MD 20743                 2123 Maryland Avenue
                                          Baltimore, MD 21218
U.S. Trustee
6305 Ivy Lane, Ste. 600
Greenbelt, MD 20770


                                          /s/ Orbie R. Shively
                                          Orbie R. Shively
